 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY JUNKIN,                                    No. 2:18-cv-0290 TLN DB P
12                         Petitioner,
13           v.                                          ORDER
14    RICK HILL,
15                         Respondent.
16

17          It has come to the court’s attention that petitioner in this habeas action is deceased. If that

18   is the case, the court must dismiss this action. See United States v. Oberlin, 718 F.2d 894, 896

19   (9th Cir.1983) (actions upon penal statutes do not survive wrongdoer's death); Burbine v.

20   Scribner, 445 F. App’x 923 (9th Cir. 2011) (death of petitioner moots habeas appeal); see also

21   Spencer v. Kemna, 523 U.S. 1, 7 (1998) (when a habeas petitioner is no longer incarcerated, the

22   habeas petition is moot absent “collateral consequences”). The court will direct the Office of the

23   Attorney General to look into this matter.

24          Accordingly, IT IS HEREBY ORDERED as follows:

25          1. The Office of the Attorney General shall determine whether petitioner is, in fact,

26                deceased. If so, within thirty days from the date of this order, an attorney from that

27                office shall file a notice of death.

28   ////
                                                         1
 1            2. The Clerk of the Court is directed to serve this order on Supervising Deputy Attorney

 2                General Monica Anderson.

 3   Dated: October 29, 2018

 4

 5

 6

 7

 8

 9

10

11

12   DLB:9
     DLB1/prisoner-habeas/junk0290.notice of death
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
